Citation Nr: 1810757	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-19 532 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for viral myocarditis condition with chest pain with radiation to the left shoulder from April 9, 2002 to December 29, 2010, and in excess of 60 percent from that date.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1983 to June 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  This decision granted entitlement to service connection for viral myocarditis condition with chest pain with radiation to the left shoulder and assigned a 60 percent rating effective June 29, 2011.  A May 2014 rating decision granted a 30 percent rating for the viral myocarditis condition with chest pain with radiation to the left shoulder from April 9, 2002, and a 60 percent rating from December 30, 2010.  

In December 2015, the Board denied entitlement to an effective date earlier than April 9, 2002, for the grant of service connection for viral myocarditis condition with chest pain with radiation to the left shoulder, and remanded the issue remaining on appeal.

In September 2016, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) searched for outstanding VA treatment records, provided the appropriate notice to the Veteran, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).


FINDINGS OF FACT

1.  For the period from April 9, 2002 to December 29, 2010, the Veteran's myocarditis viral myocarditis condition with chest pain with radiation to the left shoulder does not more nearly approximate more than one episode of acute congestive heart failure in the past year; workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2.  For the period from December 30, 2010, the Veteran's viral myocarditis condition with chest pain with radiation to the left shoulder has not manifested with chronic congestive heart failure, or; a workload of greater than 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for viral myocarditis condition with chest pain with radiation to the left shoulder, for the period from April 9, 2002 to December 29, 2010, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes (DCs) 7099-7020 (2017). 

2.  The criteria for a rating in excess of 60 percent for viral myocarditis condition with chest pain with radiation to the left shoulder from December 30, 2010 are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.104, DCs 7099-7020 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice most recently in October 2011. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations

The Veteran's viral myocarditis condition with chest pain with radiation to the left shoulder is rated under DCs 7099-7020.  The hyphenated diagnostic code in this case indicates that an unlisted organic disease of the cardiovascular system, under Diagnostic Code 7099, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected viral myocarditis condition with chest pain with radiation to the left shoulder is rated by analogy) is cardiomyopathy, which is evaluated under DC 7020.  38 C.F.R. § 4.104.

Under this formula, a 30 percent rating is assigned for workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned if there is more than one episode of acute congestive heart failure in the past year; or, workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure; or, workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7020 (2017).

A MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, a medical examiner's estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).
III.  Factual Background 

On a June 2001 VA Cardiology Consultation, the Veteran's left ventricular ejection fraction was 53 percent.  

On a June 2001 VA Cardiology Consultation, the Veteran's left ventricular ejection fraction was 53 percent.  

On an April 2002 VA Cardiology Consultation, the Veteran's left ventricular ejection fraction was 57 percent and Echocardiogram revealed a mildly dilated left ventricle, mildly diffuse hypercontractility and mild cardiomyopathy.  

On an August 2002 VA Cardiology Consultation, the Veteran's mitral value leaflets mildly thickened.  The Echocardiography report indicated left ventricular function was normal left ventricle mass, normal left ventricle segmental and global function.   

On an October 2010 VA Primary Care Note, the Veteran complained of heart palpitations for the last ten days.  The examiner noted that the Veteran had a history of dilated cardiomyopathy.  The Veteran reported that the heart palpitations occurred at rest and that they were usually associated with shortness of breath and dizziness but not any chest pains.  The examiner assessed heart palpitations.   

On a December 2010 VA Cardiology Consultation, the Veteran's left ventricular ejection fraction was 45 percent.  EKG report revealed palpitations, rhythm either sinus or sinus with occasional PVC.   

On a November 2012 VA Cardiology Consultation, EKG report revealed a mildly enlarged left ventricle, mild diffuse hypokinesis, and mild global dysfunction.  The Veteran's left ventricular ejection fraction was 45 percent.  

At a July 2012 VA Heart examination, the Veteran was noted to have cardiomegaly while on active duty and was diagnosed with dilated non-ischemic cardiomyopathy presumed due to viral myocarditis.  The Veteran reported that his treatment plan included taking continuous medication.  He also denied having a heart valve replacement, ventricular aneurysmectomy, coronary bypass, angioplasty, cardiac transplant, cardiac pacemaker implant, AICD (automatic implantable cardioverter defibrillator), or myocardial infarction.  

On physical examination, there was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  The examiner noted that the Veteran still had the idiopathic non-dilated cardiomyopathy with ejection fraction stable at 45 percent since that time.  An echocardiogram showed left ventricular ejection fraction (LVEF) at 45 percent and mild diffuse hypokinesis.  The examiner estimated the Veteran's workload of 5 to 7 METs level, and experienced fatigue, which is consistent with activities such as walking one flight of stairs, golfing, mowing the lawn with a push mower, and yard work.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  

On an October 2013 Addendum, the Veteran complained of palpatations along with ach and dizziness but no chest pain.  

On a February 2014 VA Cardiology Consultation, the Veteran's left ventricular ejection fraction was 50 to 60 percent.  

On an August 2014 VA Cardiology Consultation, the Veteran's left ventricular ejection fraction was 50 to 60 percent.  

On a January 2016 VA Cardiology Consultation, EKG report revealed the Veteran's left ventricle was mildly enlarged, normal segmental function, moderate global dysfunction, and pseudonormalized pattern (Grade II diastolic dysfunction).  The  left ventricular ejection fraction was was 35 to 45 percent.  

At a January 2016 VA Heart Conditions examination, the Veteran reported being diagnosed with cardiomyopathy in the 1990s.  The Veteran reported that his treatment plan included taking continuous medication.  He denied experiencing any overall functional impairment from this condition.  He also denied having a heart valve replacement, ventricular aneurysmectomy, coronary bypass, angioplasty, cardiac transplant, cardiac pacemaker implant, AICD (automatic implantable cardioverter defibrillator), or myocardial infarction.  

On physical examination, there was no evidence of cardiomegaly, or cor pulmonale.  There was evidence of congestive heart failure but there was no evidence of chronic congestive heart failure or any episodes of acute congestive heart failure in the past year.  There was evidence of cardiac hypertrophy.  There was no evidence of cardiac dilatation.  An EKG was completed and revealed left atrial enlargement, left ventricular ejection fraction was 35 to 45 percent, and mild global dysfunction.  A stress test was not conducted.  The estimated METs was 7 to 10, with fatigue and lightheadness, which is consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  The examiner stated that the Veteran's heart condition did not impact his ability to work.

On a March 2016 VA Cardiology Consultation, the Veteran reported having more palpitations.  

On a December 2016 VA Cardiology Consultation, EKG report revealed the Veteran's left ventricular ejection fraction was 46 percent with Grade II DD.  

On a June 2017 VA Cardiology Consultation, the Veteran denied any chest pain, shortness of breath, paroxysmal nocturnal dyspnea, dizziness or syncope.  The Veteran reported some palpitation at times but occurring less often.  

On a June 2017 VA Cardiology Clinic Note, the Veteran denied any chest pain, shortness of breath, paroxysmal nocturnal dyspnea, dizziness or syncope.  The Veteran reported some palpitation at times but occurring less often.  

IV.  Analysis 

A.  April 9, 2002 to December 29, 2010

The Veteran contends that he is entitled to an initial higher rating for his viral myocarditis condition with chest pain with radiation to the left shoulder from April 9, 2002 to December 30, 2010.  The Veteran's viral myocarditis condition with chest pain with radiation to the left shoulder is rated 30 percent disabling under DC 7099-7020.  

The Board finds that a rating in excess of 30 percent for viral myocarditis condition with chest pain with radiation to the left shoulder for the period from April 9, 2002 to December 29, 2010 is not warranted.  For this period, the Veteran's viral myocarditis condition with chest pain with radiation to the left shoulder has been manifested by shortness of breath, heart palpitations, dizziness, and left ventricular ejection fraction 53 percent.  The medical evidence of record does not show that the 60 percent criteria are met under Diagnostic Codes 7099-7020 from April 9, 2002 to December 30, 2010.  To meet the 60 percent criteria, a workload of greater than 3 METs but not greater than 5 METs must produce symptoms.  38 C.F.R. § 4.104.  Additionally, at worst, the Veteran's left ventricular ejection fraction was 53 percent.  To meet the 60 percent criteria, it must be between 30 and 50 percent.  Id.  There is no evidence of more than one episode of acute congestive heart failure in the past year.  Therefore, the medical evidence of record does not support a 60 percent rating. 

For these reasons, the Board finds that the overall disability picture for the Veteran's viral myocarditis condition with chest pain with radiation to the left shoulder is not more closely approximated by an initial 60 percent disability rating under Diagnostic Codes 7099-7020 for the period from April 9, 2002 to December 30, 2010.  38 C.F.R. § 4.7.  The Board has considered other potentially applicable Diagnostic Codes.  The Veteran has not been diagnosed with any other cardiac disabilities that are contemplated by the Diagnostic Codes pertinent to heart conditions.  Thus, for the reasons stated above, the criteria for an initial rating in excess of 30 percent for viral myocarditis condition with chest pain with radiation to the left shoulder from April 9, 2002 to December 30, 2010 have not been met or approximated.  As the preponderance of the evidence is against a higher initial rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b).



B.  From December 30, 2010 

The Veteran contends that he is entitled to a higher rating for his viral myocarditis condition with chest pain with radiation to the left shoulder from December 30, 2010.  The Veteran's viral myocarditis condition with chest pain with radiation to the left shoulder is rated 60 percent disabling under DC 7099-7020 from December 30, 2010.  

Based on the foregoing, the Board finds that a rating in excess of 60 percent is not warranted at any time during the appeal period.  The Board notes that a workload of 3 METs or less which results in dyspnea, fatigue, angina, or syncope, or; left ventricular dysfunction with ejection fraction of less than 30 percent is required for a higher 100 percent evaluation under DC 7020.  In this regard, the July 2012 VA examination shows fatigue with a workload 5 to 7 METs as well a left ventricular ejection fraction of 45 percent.  Additionally, the January 2016 VA examination shows fatigue and lightheadness with a workload 7 to 10 METs as well a left ventricular ejection fraction of 35 to 45 percent.  As such, the Board finds that a rating in excess of 60 percent is not warranted for the service-connected heart disability from December 30, 2010.

Similarly, the Board also finds that the criteria for a 100 percent evaluation has not been met, as there is no evidence of workload of three METs or less, chronic congestive heart failure, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  As noted above, the lowest ejection fraction noted was 35-45 percent, greater than the 30 percent required for a higher rating.  

An increased rating is not warranted for the service-connected cardiac disability based on the presence of chronic congestive heart failure.  The medical records dated during the pertinent time period, for the most part, do not document the presence of chronic congestive heart failure.  To the extent that the Veteran might have had congestive heart failure, this pathology could not be considered chronic as the January 2016 VA examiner specifically determined it to be acute as opposed to chronic.  The Board notes that no health care professional has indicated that the Veteran has had chronic congestive heart failure during the period of this appeal. 
The Board finds the Veteran's reports of his subjective symptoms to be both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr, 21 Vet. App. at 308.  It is clear that his symptoms have increased in severity over the course of this appeal.  However, his lay assertions do not show that the 60 percent criteria are met.  The criteria that are based upon METs and left ventricular ejection fraction require specific medical testing.  Additionally, the Veteran in this case is not competent to diagnose congestive heart failure.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Such an internal physical process is not readily observable and is not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for the period from April 9, 2002 to December 29, 2010 and in excess thereafter for his viral myocarditis condition with chest pain with radiation to the left shoulder.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for viral myocarditis condition with chest pain with radiation to the left shoulder from April 9, 2002 to December 29, 2010, and in excess of 60 percent thereafter, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


